       Case: 1:20-cr-00251-SL Doc #: 30 Filed: 06/09/21 1 of 1. PageID #: 138




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,                   )    CASE NO. 1:20-cr-251
                                            )
                      PLAINTIFF,            )    JUDGE SARA LIOI
                                            )
vs.                                         )
                                            )    ORDER OF REFERRAL TO MAGISTRATE
                                            )    JUDGE FOR PURPOSES OF RECEIVING
                                            )    DEFENDANT’S PLEA OF GUILTY UPON
                                            )    CONSENT OF THE PARTIES
DAVID M. SCHADE,                            )
                                            )
                      DEFENDANT.            )


       Pursuant to General Order 99-49, this case is referred to a United States Magistrate Judge

for purposes of receiving, on consent of the parties, the defendant’s offer of a plea of guilty,

conducting the colloquy prescribed by Fed. R. Crim. P. 11, causing a verbatim record of the

proceedings to be prepared, referring the matter, if appropriate, for presentence investigation, and

submitting a Magistrate Judge’s Report and Recommendation stating whether the plea should be

accepted and a finding of guilty entered.

       The Magistrate Judge assigned to receive the guilty plea shall contact counsel to schedule

the guilty plea hearing.

       IT IS SO ORDERED.


Dated: June 9, 2021
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE
